UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 OR 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) March29, 2011 athenahealth, Inc. (Exact name of registrant as specified in its charter) Delaware 001-33689 04-3387530 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 311 Arsenal Street, Watertown, MA (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code: 617-402-1000 (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 1.01 Entry into a Material Definitive Agreement. On June24, 2011, athenahealth, Inc. (the “Company”) announced the closing of its purchase of a resort and conference center, including 106 cabins, on approximately 396acres of land located along Route 1 in the towns of Northport and Lincolnville in Waldo County, Maine (the “Property”) for a purchase price of $7,700,000, which was adjusted for certain working capital adjustments to arrive at a total cash consideration of $6,988,000. The Company entered into a Purchase and Sale Agreement, dated March29, 2011, and as amended on May12 and May26, 2011 (the “Agreement”) with Point Lookout, LLC for the purchase of the Property. The Agreement contains representations, warranties and covenants of the parties, closing conditions and indemnification and other customary provisions. The Company intends to utilize the facility as the Company’s new client and employee training center. The Company intends to keep the Property open to the public for events and accommodations to help cover the costs of owning the facility. The foregoing description of the Agreement does not purport to be complete and is qualified in its entirety by reference to the Agreement which will be filed as an exhibit to the Company’s Quarterly Report on Form 10-Q for the quarter ending June30, 2011. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. athenahealth, Inc. (Registrant) June29, 2011 /s/ DANIEL H. ORENSTEIN Daniel H. Orenstein SVP, General Counsel, and Secretary
